Title: To George Washington from William Colfax, 10 February 1781
From: Colfax, William
To: Washington, George


                        
                            10th Feby 81
                        
                        I address your Excellency in the behalf of Mr Lee, Mr Lord, Mr Avery & myself, officers of the late
                            1st Connt regiment. Rather than troble Your Excellency on a subject, of all others the most disagreeable, we had concluded
                            to receive and bear a grievance, tho’ too intolerable? But on a second view, and relying on Your Excellency’s disposition
                            to administer justice, we deemed it our duty as well as interest, to lay our grievancies before you and pray a redress.
                        By the New arrangement of the line, we are materially injured in our rank, and have reason to believe that
                            Genl Parsons did not explain to Your Excellency the principles on which he proceeded in this business: otherwise it would
                            not met with approbation. In this new list of officers the Lieutenants are all returned from their appointments as 2d
                            Lieutenants without having any respect to their Commissions of 1st Lieutenants: which we plainly see will opperate very
                            partially & to our prejudice? The promotion must consequently be lenial from a certain time: not from the
                            establishment of the regiments in 1777, nor from any other known period. The subaltern rank, which was thought to be
                            settled three years since, will be thrown into confusion, and new boards of Officers must sit to determine new Claims. We
                            shall be superceded by twenty five Officers who have considered themselves junior to us for three years, if the present
                            plan is carried into execution without they refer back to our first appointments, which we neither expect or wish, as it
                            would displace many Captains & derange the whole line. Your Excellency is our only source of redress, and all we
                            ask is, that the subaltern rank may remain as settled in 1778, or that, if an alteration must be made, the inquiry may be
                            carried back to the formation of the regiments. I am in behalf of myself & others Your Excellency’s Most Obed.
                            servant
                        
                            Wm Colfax
                        
                    